Citation Nr: 1132388	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-15 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a compound fracture of the right fibula, status post open reduction and internal fixation, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION


The Veteran had active military service from September 1982 to September 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) in Columbia, South Carolina, that confirmed a previous 10 percent rating for residuals of a compound fracture of the right fibula, status post open reduction and internal fixation.  He perfected an appeal as to that determination and jurisdiction of his case is currently with the VA RO in Montgomery, Alabama.  

The Board notes that, in a March 2010 rating decision, the RO denied entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).  However, the Veteran did not perfect an appeal of this determination and the matter has not been certified for appellate consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (to the effect that a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record).

In June 2011, the Veteran testified during a hearing before the undersigned that was conducted via video-conference.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the current manifestations of his service-connected right lower extremity disability are more severe than are represented by the assigned 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).  Under Diagnostic Code 5262, a 10 percent rating is warranted for slight knee or ankle disability; a 20 percent rating is assigned for moderate knee or ankle disability; a 30 percent rating is warranted for malunion of these bones with marked knee or ankle disability; and a 40 percent rating is warranted for non-union of the tibia and fibula with loose motion, requiring a brace.  Id.  The Veteran was last examined by VA in December 2008 in conjunction with his current claim.

Private hospital records, dated in August 2009, indicate that the Veteran reported re-injuring his ankle while serving as a pall bearer in a funeral.  

Results of a computed tomography (CT) scan of the Veteran's right lower extremity performed by VA in January 2011 showed moderate osteoarthrosis and, an April 2011 CT revealed a small osteochondral lesion in the medial talar dome with no displaced fragment seen.

VA medical records, dated in May 2011, indicate that the Veteran underwent right ankle arthroscopy and debridement to address his continued ankle pain.  The operative report reflects his history of right ankle pain status post trauma "many years ago".

During his June 2011 Board hearing, the Veteran said that he believed a date for a second ankle surgery, that he described as a fusion, was to be set when he saw his VA surgeon several days after the hearing.  He testified that he last worked in March 2005 when he fell from a ladder after his ankle gave way and he injured his back and leg.  The Veteran said that he took prescribed pain and anti-inflammatory medication for his right ankle pain and swelling.  He essentially said that his service-connected disability had worsened since his last VA examination in December 2008, and noted his recent May 2011 surgery.  The Veteran reported that he was treated for his service-connected right lower extremity disability at the VA medical center (VAMC) in Birmingham, Alabama.

Here, the Board finds that the Veteran should be afforded a new VA examination by a physician to determine the current severity and all manifestations of his service-connected right lower extremity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination).

Finally, recent medical records from the VAMC in Birmingham, dated since June 2011, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Birmingham for the period from June 2011 to the present, and from any additional VA and non-VA medical providers identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. Thereafter, schedule the Veteran for a VA orthopedic examination to assess the current severity and all manifestations of his service-connected old compound fracture of the right fibula, status post open reduction and internal fixation.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, the records of his recent treatment.  The examiner should indicate whether such review was accomplished.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  

Based on a thorough review of the claims file, and examination findings, the examiner should describe the symptoms of the old compound fracture of the right fibula, status post open reduction and internal fixation.  The examiner should specify whether it results in malunion of the tibia and fibula and, if so, whether there is slight, moderate, or marked knee or ankle disability; or nonunion of the tibia and fibula, with loose motion, and requiring a brace.

The examiner should also specify any limitation of motion of the right knee and/or ankle due to service-connected disability, and should note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination. This determination should be expressed in terms of degrees of additional limited motion.   The examiner should also comment on whether there is instability and, if so, whether it is slight, moderate or severe.

The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare- ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare- ups in terms of the degree of additional range of motion loss.

With regard to any neurological disability resulting from the service-connected right lower extremity disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability, if any.  The rationale for all opinions expressed must also be provided.

3. Then, readjudicate the Veteran's claim for an increased rating.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board as appropriate.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).   The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

